TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                       JUDGMENT RENDERED DECEMBER 18, 2014



                                       NO. 03-13-00157-CV


                                   Norris J. DeVoll, Appellant

                                                  v.

                   Tzon-Sing Chen, a/k/a John Chen, a/k/a Tron Sing Chen,
                            and Chester Jianbon Shiu, Appellees




          APPEAL FROM 201ST DISTRICT COURT OF TRAVIS COUNTY
       BEFORE CHIEF JUSTICE JONES, JUSTICES PEMBERTON AND FIELD
                  AFFIRMED -- OPINION BY JUSTICE FIELD




This is an appeal from the judgment signed by the trial court on October 18, 2012. Having

reviewed the record and the parties’ arguments, the Court holds that there was no reversible error

in the trial court’s judgment. Therefore, the Court affirms the trial court’s judgment. The

appellant shall pay all costs relating to this appeal, both in this Court and the court below.